--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_062711.htm]
 
Exhibit 10.4
 
AMENDMENT NO.1 TO SERIES D STOCKHOLDERS’ AGREEMENT


This AMENDMENT NO. 1 TO SERIES D STOCKHOLDERS’ AGREEMENT (this “Amendment”),
dated June 23, 2011, is entered into by and among Bonds.com Group, Inc., a
Delaware corporation (the “Company”), UBS Americas Inc. (“UBS”), Bonds MX, LLC
(“Bonds MX”), GFINET Inc. (“GFI”), Oak Investment Partners XII, Limited
Partnership (“Oak”) and Jefferies & Company, Inc. (“Jefferies” and, collectively
with UBS, Bonds MX, GFI and Oak, the “Amending Stockholders”).  Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings ascribed to such terms in the Series D Stockholders’ Agreement, dated
as of February 2, 2011, by and among the Company, the Amending Stockholders and
the additional parties identified therein (the “Series D Stockholders’
Agreement”).


Background


A.           The Company and the Amending Stockholders (other than Jefferies)
and Robert Jones entered into the Series D Stockholders’ Agreement on February
2, 2011, certain other stockholders became parties to the Series D Stockholders’
Agreement on March 7, 2011, and Jefferies became a party to the Series D
Stockholders’ Agreement as of the date of this Amendment.


B.           The Company and the Amending Stockholders wish to (i) make certain
amendments to the Series D Stockholders’ Agreement as set forth herein, and (ii)
attach updated versions of Schedule A, Schedule B and Schedule C to the Series D
Stockholders’ Agreement.


C.           The Series D Stockholders’ Agreement may be amended by a written
instrument signed by the Company and the “Required Stockholders” pursuant to
Section 9(i) thereof.  The Amending Stockholders hold at least 93% of the Series
D Securities and constitute the Required Stockholders for purposes of this
Amendment.
 
 
Agreement


Accordingly, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Amending Stockholders agree as follows:


Section 1. Amendment to Section 3(d) of the Series D Stockholders’
Agreement.  Section 3(d) of the Series D Stockholders’ Agreement is hereby
amended by adding the following as new clause (vi) of the first sentence
thereof, which new clause (vi) shall be deemed inserted in sequential order in
such sentence and immediately prior to the proviso currently set forth in such
sentence:


“ or (vi) to any sale, transfer or other disposition of Securities following a
Mandatory Conversion (as defined in the Series D Certificate of Designation)”


 
 

--------------------------------------------------------------------------------

 
 
Additionally, the word “or” that precedes clause (v) in the first sentence of
Section 3(d) is hereby deleted and a comma (“,”) is hereby inserted between the
end of clause (iv) and the beginning of clause (v) in such sentence.


Section 2. Amendment to Section 9 of the Series D Stockholders’
Agreement.  Section 9 of the Series D Stockholders’ Agreement is hereby amended
by inserting the following as new Section 9(n):


“           (n)           Restrictive Covenants.  At any time at which the
Company is required to obtain the affirmative vote or written consent of holders
of at least 67% of the shares of Series C Preferred Stock, Series D Preferred
Stock and Series D-1 Preferred Stock pursuant to Section 4(d) of the Series D
Certificate of Designation in order to take any action, the Company shall not
take such action unless it first obtains the affirmative vote or written consent
of holders of at least 85% of the shares of Series C Preferred Stock, Series D
Preferred Stock and Series D-1 Preferred Stock (determined and calculated in the
manner contemplated by such Section 4(d)).  Additionally, if the Optional
Conversion Price (as defined in the Series D Certificate of Designation) would
be subject to adjustment pursuant to Section 5(e) as a result of an issuance or
deemed issuance of Additional Shares of Common Stock (as defined in the Series D
Certificate of Designation), neither the Company nor any Stockholder shall cause
such adjustment not to be made pursuant to Section 5(e)(ii) of the Series D
Certificate of Designation unless the notice contemplated by Section 5(e)(ii) is
received from holders of at least 85% of the then outstanding shares of Series D
Preferred and Series D-1 Preferred, voting together as a single class.”


Section 3. Update to Schedule A, Schedule B and Schedule C of the Series D
Stockholders’ Agreement.  Schedule A, Schedule B and Schedule C attached to this
Amendment are hereby attached as new Schedule A, Schedule B and Schedule C of
the Series D Stockholders’ Agreement in lieu of the existing versions thereof.


Section 4. Effect of Modification and Amendment of Series D Stockholders’
Agreement.  The Series D Stockholders’ Agreement shall be deemed to be modified
and amended in accordance with the express provisions of this Amendment and the
respective rights, duties and obligations of the parties under the Series D
Stockholders’ Agreement shall continue to be determined, exercised and enforced
under the terms thereof subject to this Amendment.  Except as expressly set
forth herein, all terms of the Series D Stockholders’ Agreement shall continue
in full force and effect.  In the event of inconsistency between the express
terms of this Amendment and the terms of the Series D Stockholders’ Agreement,
the terms of this Amendment shall govern.


Section 5. Counterparts.  This Amendment may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


[Counterpart Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
BONDS. COM GROUP, INC.
       
By:
/s/Michael O. Sanderson
 
Name:
Michael O. Sanderson  
Title:
CEO  



 
UBS AMERICAS INC.
       
By:
/s/Joan R. Lavis
 
Name:
Joan R. Lavis  
Title:
Managing Director               By: /s/Sylvia Pan   Name: Sylvia Pan   Title:
Director  

 
 
BONDS MX, LLC
       
By:
/s/Hugh Regan
 
Name:
Hugh Regan  
Title:
Manager  

 
GFINET INC.
       
By:
/s/Scott Pintoff
 
Name:
Scott Pintoff  
Title:
General Counsel and Corporate Secretary  


 
OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP
          By: Oak Associates XII, LLC, its General Partner                
By:
/s/Ann Lamont
   
Name:
Ann Lamont    
Title:
Managing Member   


 
 
 

--------------------------------------------------------------------------------

 
 
JEFFERIES & COMPANY, INC.
       
By:
/s/Michael J. Sharp
 
Name:
Michael J. Sharp  
Title:
EVP, GC  


 
